
	

113 HR 4991 IH: Ocmulgee Mounds National Historical Park Boundary Revision Act of 2014
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4991
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mr. Bishop of Georgia (for himself, Mr. Austin Scott of Georgia, Mr. Johnson of Georgia, and Mr. David Scott of Georgia) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To redesignate Ocmulgee National Monument in the State of Georgia and revise its boundary, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Ocmulgee Mounds National Historical Park Boundary Revision Act of 2014.
		2.DefinitionsIn this Act:
			(1)MapThe term map means the map entitled ___, numbered ___, and dated __, __.
			(2)Historical parkThe term Historical Park means the Ocmulgee Mounds National Historical Park in the State of Georgia, as redesignated in
			 section 3.
			(3)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Ocmulgee Mounds National Historical Park
			(a)RedesignationOcmulgee National Monument, established pursuant to the Act of June 14, 1934 (48 Stat. 958), shall
			 be known and designated as Ocmulgee Mounds National Historical Park.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to Ocmulgee National Monument, other than in this Act, shall be deemed to be a reference to Ocmulgee Mounds National Historical Park.
			4.Boundary adjustment
			(a)In generalThe boundary of the Historical Park is revised to include approximately 2,100 acres, as generally
			 depicted on the map.
			(b)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the
			 National Park Service, the Department of the Interior.
			5.Land acquisitionThe Secretary may acquire land or interests in land within the boundary of the Historical Park by
			 donation, purchase from a willing seller with donated or appropriated
			 funds, or exchange.
		6.AdministrationThe Secretary shall administer any land acquired under section 4 as part of the Historical Park in
			 accordance with applicable laws and regulations.
		7.Ocmulgee River corridor special resource study
			(a)In generalThe Secretary shall conduct a special resource study of the Ocmulgee River corridor between the
			 cities of Macon, Georgia, and Hawkinsville, Georgia, to determine—
				(1)the national significance of the study area;
				(2)the suitability and feasibility of adding lands in the study area to the National Park System; and
				(3)the methods and means for the protection and interpretation of the study area by the National Park
			 Service, other Federal, State, or local government entities, or private or
			 nonprofit organizations.
				(b)CriteriaThe Secretary shall conduct the study authorized by this Act in accordance with section 8 of Public
			 Law 91–383 (16 U.S.C. 1a–5; commonly known as the National Park System General Authorities Act).
			(c)ReportNot later than 3 years after the date on which funds are made available to carry out this section,
			 the Secretary shall submit to the Committee on Natural Resources of the
			 House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate a report containing—
				(1)the results of the study; and
				(2)any findings, conclusions, and recommendations of the Secretary.
				
